Citation Nr: 0012057	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for residuals of a left 
foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1958 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1983 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for disabilities of the low back and left foot.  He responded 
with an April 1983 notice of disagreement which discussed 
each denial with specificity.  However, the RO did not issue 
a statement of the case; instead, the veteran's claim was 
reconsidered, and the prior denial was continued.  

In May 1998, the veteran filed an application to reopen his 
previously denied claim for service connection for a back 
disability.  The RO responded with a June 1998 rating 
decision denying the application to reopen, based on a lack 
of new and material evidence.  The veteran filed a July 1998 
notice of disagreement, and was sent an August 1998 statement 
of the case.  He then filed a September 1998 VA Form 9, 
perfecting his appeal.  In October 1999, the RO reconsidered 
the veteran's claim in light of additional evidence, and 
found it was new and material; a reopening of the previously 
denied service connection claim was thus warranted.  However, 
the RO then found that the preponderance of the evidence was 
against the veteran's claim, and service connection was again 
denied for a disability of the back.  The claim was then 
forwarded to the Board.  

On his August 1998 VA Form 9, the veteran indicated his 
desire for a personal hearing before a hearing officer at the 
RO.  Such a hearing was scheduled for December 1998; however, 
his accredited representative filed a November 1998 
memorandum indicating the veteran was to undergo back surgery 
on the scheduled date of his hearing.  In an October 1999 
memorandum, his representative repeated the veteran's desire 
to appear for a personal hearing at the RO, and such a 
hearing was again scheduled for November 1999.  However, the 
veteran's representative then filed a second October 1999 
memorandum requesting the cancellation of the November 1999 
hearing.  Because the veteran's representative explicitly 
canceled, as opposed to postponing, the scheduled hearing, 
and did not request a new hearing date, this action is 
accepted by the Board as a written withdrawal of the original 
hearing request. 


FINDINGS OF FACT

1.  The veteran incurred a stab wound to the back during 
active military service.  

2.  The veteran has current diagnoses of spinal stenosis, 
spondylolisthesis, disc herniation, and degenerative 
arthritis of the spine.  

3.  The record does not contain evidence of a nexus between 
the veteran's current back disability and a disease or injury 
of the back incurred during service.  


CONCLUSION OF LAW

The veteran's claim for service connection for a disability 
of the back is not well grounded, and must be denied.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he was 
afforded a service entrance medical examination in November 
1958.  He reported no history of or treatment for a back 
disability, and none was found upon objective examination.  
He was found fit for military service and accepted thereto.  
The remainder of his records contain no diagnosis of or 
treatment for any disease or injury of the back.  A service 
separation examination was performed in September 1962, and 
no abnormality of the veteran's back was noted.  

Private medical records submitted by the veteran reveal 
extensive treatment, including surgery, for a low back 
disability,.  The first records of treatment date to May 
1975, when he sought treatment for chronic low back pain.  
The veteran reported that in January 1974, he slipped while 
helping load a copier, and developed severe pain in his low 
back.  He initially went to another private physician for 
treatment, and a myelogram and repair of a ruptured L5-S1 
disc was performed in February 1974.  He underwent another 
myelogram in the fall of 1974, and the results were not 
known.  He continued to have pain in the right leg.  
Objectively, he had limitation of motion of the lumbosacral 
spine, and diminished right ankle reflexes.  Nerve root 
compression syndrome at S1 was diagnosed.  The doctor 
recommended additional surgical repair of the lumbosacral 
spine, which was performed that same month.  

The veteran sought additional private medical treatment in 
September 1980, again with complaints of low back pain.  He 
also repeated his report of a January 1974 injury incurred 
while moving a large piece of office equipment.  Objective 
examination revealed pain and tenderness with palpation, and 
weak bilateral straight leg raising.  X-rays confirmed a 
prior spinal fusion at L4 to S1 which appeared "very 
solid."  There was also some narrowing of the spinal canal.  
The final impression was of status post-operative disc 
excision, post-operative spinal fusion, degenerative 
arthritis at L3, and spinal stenosis secondary to spinal 
fusion.  Physical therapy and additional testing were 
recommended.  An October 1980 EMG examination revealed 
diffuse nerve root changes which could be attributed to 
spinal stenosis, fibrosis, or a nerve root injury.  

In April 1981, a laminectomy was performed on the veteran to 
correct spondylosis and spinal stenosis at the L3-4 level.  
His physician described the veteran's recovery as good.  
However, he continued to report some residual back pain and 
muscle weakness, and he continued to seek treatment for these 
symptoms.  

In September 1983, the veteran filed a claim for service 
connection for a back disability and a disability of the 
foot.  He asserted that he incurred a stab wound in service 
which resulted in his current back disability.  In support of 
his claim, he submitted the statements of several fellow 
soldiers.  They stated that the veteran was a member of the 
military honor guard at a local cemetery, and he incurred a 
stab wound in approximately 1960 when a fellow soldier 
accidentally struck him in the back with a bayonet.  The 
veteran's ex-wife also submitted a letter stating the veteran 
was bedridden for several weeks in 1967 due to "severe back 
problems."  

A VA orthopedic examination was afforded the veteran in 
October 1983.  He reported a history of gradually increasing 
back pain with onset in the mid-1960's, and resulting in the 
need for multiple surgeries.  He still experiences a steady 
ache in the low back.  Objectively, he exhibited some 
limitation of motion of the low back, and diminution of the 
sensory responses of the right lower extremity.  His bayonet 
scar could not be visualized, as it had been incorporated 
into his surgical scars.  X-rays revealed a fusion between 
the L4-5 and S1 joints.  The examiner was unable to determine 
if a true spondylolisthesis was present, or if there was 
evidence of a former injury.  The final assessment was post-
operative status, fusion, L5 interspace for disc pathology 
and removal of lamina of vertebra L4 spondylolisthesis, 
moderate to severe.  

The RO considered the evidence of record and issued a 
December 1983 rating decision denying the veteran service 
connection for disabilities of the foot and back.  The 
veteran responded with an April 1984 statement he which he 
wrote, "I disagree with your determination."  He also 
advanced specific arguments regarding both his back and foot 
disabilities.  The RO reconsidered his claims in May 1984 and 
again in February 1985, and continued the prior denials.  A 
statement of the case was not afforded the veteran at that 
time.  

In May 1998, he filed an application to reopen his previously 
denied claim for service connection for a back disability.  
He also submitted recent private treatment records which 
confirmed continuing low back pain.  An MRI examination 
performed in February 1998 revealed spinal stenosis at 
several levels of the lumbosacral spine, along with moderate 
disc herniation and degenerative changes.  His private 
physician thought a spinal decompression operation might be 
required.  H.J.F., M.D., submitted a March 1998 letter in 
which he stated the "exact origin of [the veteran's] 
symptoms is not clear to me."  The veteran had reported a 
history of a 1959 stab wound to the back, and the doctor 
noted, "[o]ne would not think that a soft tissue injury such 
as described as occurring in 1959 would account for all the 
changes which he has in this skeleton at this time.   I 
cannot be more specific than that regarding the causative 
factors of his skeletal problems."  

The RO considered the evidence of record and issued a June 
1998 rating decision denying the veteran's application to 
reopen his previously denied claim for service connection for 
a back disability.  The RO found no new and material evidence 
had been submitted.  The veteran responded with a timely 
notice of disagreement, initiating an appeal.  

The veteran's ex-wife submitted another letter to the VA in 
December 1998.  She stated that the veteran had back problems 
for most of their marriage, which began in 1965.  In 1967, he 
was "flat on his back" for a time due to his injuries, and 
continued to suffer with back pain thereafter.  

Also in December 1998, he underwent another lumbar 
decompression at a private hospital.  His initial post-
operative results appeared promising, but his back pain began 
gradually increasing again in March 1999.  His neurosurgeon, 
L.L.T., M.D., did not think further surgical intervention was 
warranted.  

The veteran sought additional private medical treatment in 
January 1999.  He was examined by J.P., M.D., and gave a 
history of a stab wound incurred in 1959, with the onset of 
chronic back pain in approximately 1965.  The doctor 
concluded that based on this history, a disc tear or other 
injury was "possible," but he could not "rule this in or 
rule this out," as he did not have any medical records from 
that time period for review.  At present the doctor could not 
"make a definitive statement," other than to say such an 
injury resulting in the veteran's current disability was 
"conceivable."  

The RO considered the additional evidence added to the record 
since the June 1998 denial and, in an October 1999 rating 
decision, determined new and material evidence had been 
submitted with which to reopen the service connection claim 
for a back disability.   However, the RO also concluded the 
preponderance of the evidence was against the claim, and 
denied it on the merits.  The veteran was provided with a 
supplemental statement of the case, and his appeal was 
forwarded to the Board.  

Analysis

As an initial matter, this appeal has been developed by the 
RO as an application to reopen, based on the submission of 
new and material evidence, a previously and finally denied 
claim for service connection for a back disability.  However, 
as outlined in the introduction, the veteran submitted a 
timely notice of disagreement in response to the original 
December 1983 denial of service connection for his back 
disability, but was not afforded a statement of the case.  
Because of this procedural defect, the veteran's claim 
remains pending since that time.  

When the veteran filed a notice of disagreement in response 
to the RO's June 1998 denial of his application to reopen his 
claim, he was then provided with an August 1998 statement of 
the case.  This document thus serves as the VA's response to 
the veteran's original April 1983 notice of disagreement, and 
that appeal was perfected upon the filing of a September 1998 
substantive appeal.  As such, the Board has jurisdiction over 
the issue of entitlement to service connection for a back 
disability.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
1999).  

The original August 1998 statement of the case was flawed in 
that the issue was construed as an application to reopen a 
previously denied claim, and the veteran was afforded the 
pertinent laws and regulations relevant to that process.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  In 
fact, as discussed above, the RO's December 1983 decision did 
not become final, and analysis of the claim under 38 U.S.C.A. 
§ 5108 (West 1991) and 38 C.F.R. § 3.156 (1999) was not 
required.  Nevertheless, the veteran will not be prejudiced 
by this action, as the RO subsequently reopened the claim in 
October 1999, and reconsidered it in light of all the 
evidence of record, and he was provided with a supplemental 
statement of the case to that effect.  Hence, adjudication by 
the Board of the veteran's claim on the merits may be 
afforded him at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Service connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

For the reasons to be discussed below, the veteran's claim 
for service connection for a back disability is not well 
grounded, and must be denied.  

In support of his claim, the veteran has submitted abundant 
evidence of a current back disability, dating to the mid-
1970's according to the medical evidence.  Numerous private 
physicians have diagnosed the veteran with a back disability, 
described as spinal stenosis, spondylolisthesis, disc 
herniation, and degenerative arthritis of the back.  This 
medical evidence, uncontroverted in the record and rendered 
by competent medical experts, clearly establishes a current 
back disability.  

The veteran has also alleged that his current back disability 
arises from a stab wound incurred in 1959 or 1960 during 
service.  While the veteran's service medical records are 
negative for any diagnosis of or treatment for a stab wound 
to the back, the veteran has submitted numerous lay 
statements from his former commanding officers and fellow 
soldiers confirming such an injury was in fact incurred.  For 
the purposes of determining well groundedness, these 
statements are accepted as credible.  See Justus v. Principi, 
3 Vet. App. 510 (1993).  

Nevertheless, unless the veteran submits evidence of a 
medical nexus between his stab wound to the back during 
service and his current back disability, his claim remains 
not well grounded.  Wade v. West, 11 Vet. App. 302, 306 
(1998).  According to the medical evidence of record, the 
veteran first sought treatment for a back disability in 1974, 
more than 10 years after his separation from service.  His 
ex-wife's written statements only confirm a history of back 
pain to 1965, when they were married.  At the time he was 
first examined for a back disability, his impairment was not 
attributed to an injury incurred in service.  These gaps in 
time my nonetheless be overcome by medical evidence of a 
nexus linking his current disability with his in-service 
injury.  See Caluza, supra.  

To establish a nexus between his in-service injury and his 
current back disability, the veteran has submitted several 
statements from private physicians discussing the etiology of 
the veteran's back disability.  A private physician, H.J.F., 
M.D., submitted a March 1998 letter in which he stated the 
"exact origin of [the veteran's] symptoms is not clear to 
me."  The veteran had reported a history of a 1959 stab 
wound to the back, and the doctor noted, "[o]ne would not 
think that a soft tissue injury such as described as 
occurring in 1959 would account for all the changes which he 
has in this skeleton at this time.   I cannot be more 
specific than that regarding the causative factors of his 
skeletal problems."  

Another private physician, J.P., M.D., examined the veteran 
in January 1999 and concluded that based on his history, a 
disc tear or other injury resulting from being stabbed was 
"possible," but the doctor could not "rule this in or rule 
this out," as he did not have any medical records from that 
time period for review.  At present the doctor could not 
"make a definitive statement," other than to say such an 
injury resulting in the veteran's current disability was 
"conceivable."  

Regarding the medical doctors' statements about the etiology 
of the veteran's back disability, these are just the sort of 
"pure speculation or remote possibility" which is forbidden 
by the applicable regulations to serve as a basis for 
entitlement to service connection.  38 C.F.R. § 3.102 (1999); 
see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991).  This is not to say 
that a physician's statement must be expressed in terms of 
certainty in order for it to have any probative merit.  See 
Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  Nevertheless, 
the mere statement that a medical nexus between an in-service 
disease or injury and a current disability is "possible" 
does not mean such a nexus is probable, and therefore this 
statement does not rise above mere speculation.  See Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998) (citing Obert v. 
Brown, 5 Vet. App. 30 (1993)).  Aside from the use of the 
word "possible," the statements of both Dr. P. and Dr. F. 
are decidedly tentative.  Dr. F. clearly suggests against the 
possibility that a "soft tissue injury" such as a stab 
wound could account for skeletal disabilities.  Dr. P., while 
conceding that such a nexus was "possible," stated he could 
not "make a definitive statement" other than to say such an 
etiology was "conceivable."  As these opinions are clearly 
speculative, they cannot serve as evidence of a medical nexus 
sufficient to well ground the veteran's claim.  Id.  

The veteran himself has offered his own assertions that his 
current back disabilities have resulted from his stab wound 
incurred during service; however, as a lay person, he cannot 
offer expert medical evidence to well grounded his claim.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

As discussed above, evidence of a nexus is required.  Caluza, 
supra.  As such evidence has not been presented regarding 
this claim, the claim is not well grounded.  In the absence 
of a well grounded claim, the appeal for service connection 
for a back disability must be denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995).  


ORDER

The veteran's claim for service connection for a back 
disability is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

As is discussed in the introduction, the veteran's claim for 
service connection for a foot disability was denied by the RO 
in December 1983.  Thereafter, he filed an April 1984 written 
statement clearly expressing disagreement with this 
determination and requesting a copy of the "procedures" 
relevant to deciding his claim.  The law then, as now, 
required the RO to supply the veteran with a statement of the 
case, so that he could complete his appeal.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1999) (originally added by Pub. Law 
87-666, § 1, Sept. 19, 1962, as 76 Stat. 553, § 4005).   
Because this procedural development was never accomplished, 
his claim remains pending since that time.  

The veteran's notice of disagreement regarding the RO's 
December 1983 rating decision initiated review of these 
issues by the Board.  See Manlincon v. West, 12 Vet. 
App. 238, 240 (1999).  However, because a statement of the 
case on the issue of service connection for a foot disability 
has not been issued by the RO, a remand is necessary, so that 
a statement of the case may be afforded the veteran, and he 
may perfect his appeal of this issue.  The law mandates that 
a statement of the case must be issued following a notice of 
disagreement if the matter or matters in controversy are not 
otherwise resolved by a full grant of benefits to the 
appellant or a withdrawal of the notice of disagreement.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.26, 19.30 
(1999).  In so doing, the RO should attempt to clarify for 
which foot the veteran seeks service connection, as the 
record is not clear on this point.  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

The veteran, having filed a timely notice 
of disagreement regarding the denial of 
service connection for a foot disability, 
must be afforded a complete statement of 
the case, containing all applicable laws 
and regulations regarding this issue, 
along with an explanation of all 
adjudicatory actions taken with regard to 
the claim.  He should also be informed of 
the necessary steps required to perfect 
his appeal.  

Thereafter, the case should be returned to the Board, if a 
timely substantive appeal is filed by the veteran, perfecting 
an appeal.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



